Per Curiam :
The learned judge below was clearly right in excluding the testimony referred to in the first specification. The parties haying by their agreement liquidated the damages for its breach, any inquiry as to the extent of the injury sustained by the plaintiffs by the starting of defendant’s store was irrelevant. This belongs to a class of cases where it is next to impossible to prove the full extent of the damages; and it was for this reason, in part, at least, that the damages were liquidated by the parties themselves. Moreover, the amount was reasonable. It is just as well that persons who sell out their business with its good will, and stipulate as a part of the transaction not to carry on the same business within a given circuit, should understand that it means something, and that for a breach of such covenant they must respond in damages. The court below was right in holding that the penalty was not so excessive as to affect the issue.
The defendant’s first, second, and fourth points were properly refused. The portions of the charge embraced in the fifth, sixth, seventh, and eighth specifications are entirely free from error.
Judgment affirmed.